Citation Nr: 1445517	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from May 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection or depression as due to the service connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is being represented by the New Jersey Department of Military and Veterans' Affairs.  The Board has conducted a thorough review of the Veteran's Virtual VA file and electronic file on VBMS and it appears that to date, the New Jersey Department of Military and Veterans' Affairs has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  It is important to note that the Veteran's representative is in a different state than the RO and this may be the reason why a VA Form 646 was not submitted or requested.  As a state service organization, The New Jersey Department of Military and Veterans' Affairs is not located within the Board's offices, and thus, the case must be remanded for them to be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2013).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must afford the Veteran's current representative, the New Jersey Department of Military and Veterans' Affairs, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, the RO should clearly document the same in the file.  

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

